UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q/A þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51656 EAGLE FORD OIL & GAS CORP. (Exact name of registrant as specified in its charter) Nevada 75-2990007 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 2951 Marina Bay Dr., Ste 130-369 League City, TX (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 383-9648 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ 35,989,293 shares of the registrant’s common stock were outstanding as of August 14, 2012. EXPLANATORY NOTE The sole purpose of this amendment to Eagle Ford Oil and Gas Corp. Quarterly Report on Form 10-Q (the “Form 10-Q”) for the period ended June 30, 2012, as filed with the Securities and Exchange Commission onAugust 14, 2012, is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statement of Operations for six months ended June 30, 2012 and 2011(unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for Six months ended June 30, 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six months ended June 30, 2012 and 2011 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7-20 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21-24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II—OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 6. Exhibits. 26-31 Signatures EAGLE FORD OIL & GAS CORP. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2012 (Unaudited) December31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - production Prepaid expenses Total current assets PROPERTY AND EQUIPMENT Oil and gas properties, using full cost accounting Costs subject to amortization Costs not subject to amortization Pipeline transmission properties Less: accumulated depreciation and depletion ) ) Total property and equipment, net OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable – trade $ $ Accrued expenses Accrued expenses to related parties Notes payable, current portion Notes payable to related parties, current portion Convertible debentures Total current liabilities LONG-TERM LIABILITIES Derivative liability - warrants Long-term note payable - Asset retirement obligations Total long term liabilities TOTAL LIABILITIES SHAREHOLDERS’ DEFICIT Preferred stock, undesignated, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 75,000,000 shares authorized, 35,989,293, and 34,094,054shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in-capital Accumulated deficit ) ) TOTAL SHAREHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ See summary of significant accounting policies and notes to unaudited condensed consolidated financial statements. 3 EAGLE FORD OIL & GAS CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, REVENUE $ OPERATING EXPENSES Lease operating expenses General and administrative expenses Depreciation, depletion and accretion Impairment of goodwill - - Total operating expenses Net operating loss ) OTHER INCOME (EXPENSES) Gain on legal settlements – liens - - Management fee income - - Interest expense ) Unrealized gain on change in derivative value Total other income (expenses) ) ) Net loss ) Net income (loss) attributable to noncontrolling interest - ) - ) Net loss attributable to Eagle Ford Oil & Gas Corp. $ ) $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted See summary of significant accounting policies and notes to unaudited condensed consolidated financial statements. 4 EAGLE FORD OIL & GAS CORP. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ DEFICIT For the Six months ended June 30, 2012 (Unaudited) Common Stock Additional Paid-in Accumulated Total
